DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application CN 201811618085.4 filed in China on 12/28/2018. It is noted, however, that applicant has not filed a certified copy of the application CN 201811618085.4 as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features “a focusing component” as recited in claim , must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
CAMERA MODULE POSITIONED UNDER DISPLAY SCREEN.

The disclosure is objected to because of the following informalities: 

The specification, paragraph [0036] discloses elements “A terminal device” and “a body;” however the elements “A terminal device” and “a body;” are not disclosed in the drawings.

Appropriate correction is required.

Claim Objections
Claims 8, 10, 16-20 are objected to because of the following informalities: 
Claim 8 (line 3), “the same aspect of viewing” should be changed to --a same aspect of viewing--.
Claim 10 (line 5), claim 16 (line 4), claim 17 (line 4), claim 18 (line 4), claim 19 (line 4), claim 20 (line 4), “a PI layer” should be changed to --a polyamide (PI) layer--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 (line 2) recites limitation “a camera module;” it is not known that limitation “a module” as recited in claim 10 (line 2) is the same or different from limitation “a module” as recited in claim 1 (line 1).
Claim 11 (line 1) recites limitation “a camera module;” it is not known that limitation “a module” as recited in claim 11 (line 1) is the same or different from limitation “a module” as recited in claim 1 (line 1).
Claim 12 (line 1) recites limitation “a camera module;” it is not known that limitation “a module” as recited in claim 12 (line 1) is the same or different from limitation “a module” as recited in claim 1 (line 1).
Claim 13 (line 1) recites limitation “a camera module;” it is not known that limitation “a module” as recited in claim 13 (line 1) is the same or different from limitation “a module” as recited in claim 1 (line 1).
Claim 14 (line 1) recites limitation “a camera module;” it is not known that limitation “a module” as recited in claim 14 (line 1) is the same or different from limitation “a module” as recited in claim 1 (line 1).
Claim 15 (line 1) recites limitation “a camera module;” it is not known that limitation “a module” as recited in claim 15 (line 1) is the same or different from limitation “a module” as recited in claim 1 (line 1).
Claim 16 (lines 1-2) recites limitation “a camera module;” it is not known that limitation “a module” as recited in claim 16 (lines 1-2) is the same or different from limitation “a module” as recited in claim 1 (line 1).

Claim 18 (lines 1-2) recites limitation “a camera module;” it is not known that limitation “a module” as recited in claim 18 (lines 1-2) is the same or different from limitation “a module” as recited in claim 1 (line 1).
Claim 19 (lines 1-2) recites limitation “a camera module;” it is not known that limitation “a module” as recited in claim 19 (lines 1-2) is the same or different from limitation “a module” as recited in claim 1 (line 1).
Claim 20 (lines 1-2) recites limitation “a camera module;” it is not known that limitation “a module” as recited in claim 20 (lines 1-2) is the same or different from limitation “a module” as recited in claim 1 (line 1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HIDA et al. (US 2013/0329026).
Regarding claim 1, HIDA et al. discloses a camera module, comprising a lens assembly (lens unit 13, figures 1A-5B, paragraphs [0052]-[0064]) and an image sensor (light receiving section 11a, figures 1A-5B, paragraphs [0052]-[0064]), wherein the lens assembly comprises a housing (lens barrel 16, 
wherein the upper lens and the lower lens are oppositely disposed (see figures 1A-5B), and an incident light passes through the upper lens and the lower lens to enter the image sensor (see figures 1A-5B);
wherein at least one of the upper lens and the lower lens is a plano-convex lens (plano-convex lenses 14 and 15, figures 1A-5B), the plano-convex lens has a planar shape on one surface and a curved convex shape on the other surface.

Regarding claim 2, HIDA et al. discloses wherein the upper lens is the plano-convex lens (plano-convex lens 15, figures 1A-5B), and the curved convex shape faces the image sensor.

Regarding claim 5, HIDA et al. discloses wherein the lower lens is the plano-convex lens (plano-convex lens 14, figures 1A-5B), and the curved convex shape faces away from the image sensor.

Regarding claim 7, HIDA et al. discloses wherein a projection size of the lower lens from a top view is larger than a projection size of the image sensor disposed from the same aspect of viewing (a projection size of the plano-convex lens 14 from a top view is larger than a projection size of the light receiving section 11a disposed from the same aspect of viewing, figures 1A-5B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over HIDA et al. (US 2013/0329026) in view of Feng et al. (US 2014/0118823).
Regarding claim 3, HIDA et al. fails to disclose wherein an incident angle θ1 of the incident light entering the upper lens is greater than a refraction angle θ2 of the incident light exiting the upper lens, and wherein the incident angle θ1 is an angle between the incident light and a normal line to the curved convex shape of the upper lens, the refraction angle θ2 is the angle between the incident light exiting the curved convex shape and a tangent line to the curved convex shape of the upper lens, and the normal line and the tangent line are perpendicular to each other.
However, Feng et al. discloses that because the refractive index n1 of the plane-convex lens 2 is larger than the refractive index n2 of the plane-concave lens 3, the incident angle α (the included angle between the incident light 10 and the normal line 8) is smaller than the refractive angle β according to the Snell Law n1 sinα  = n2 sinβ, figure 2, paragraphs [0032]), therefore, when the refractive index n1 of the plane-convex lens 2 is smaller than the refractive index n2 of the plane-concave lens 3, the incident angle α (the included angle between the incident light 10 and the normal line 8) is greater than the refractive angle β according to the Snell Law n1 sinα  = n2 sinβ.
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in HIDA et al. by the teaching of Feng et al. in order to focus the incident light onto the image sensor. Doing so a quality in-focus image is obtained.

Regarding claim 6, HIDA et al. fails to disclose wherein wherein an incident angle θ3 of the incident light entering the lower lens is greater than a refraction angle θ4 of the incident light exiting the 
However, Feng et al. discloses that because the refractive index n1 of the plane-convex lens 2 is larger than the refractive index n2 of the plane-concave lens 3, the incident angle α (the included angle between the incident light 10 and the normal line 8) is smaller than the refractive angle β according to the Snell Law n1 sinα  = n2 sinβ, figure 2, paragraphs [0032]), therefore, when the refractive index n1 of the plane-convex lens 2 is smaller than the refractive index n2 of the plane-concave lens 3, the incident angle α (the included angle between the incident light 10 and the normal line 8) is greater than the refractive angle β according to the Snell Law n1 sinα  = n2 sinβ.
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in HIDA et al. by the teaching of Feng et al. in order to focus the incident light onto the image sensor. Doing so a quality in-focus image is obtained.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over HIDA et al. (US 2013/0329026) in view of Manushi et al. (US 2019/0278045).
Regarding claim 4, HIDA et al. discloses wherein an edge of the upper lens extends out of the housing.
However, Manushi et al. discloses wherein an edge of the upper lens extends out of the housing (Manushi et al. discloses the first lens 60 of lens assembly 30 extends out of the first end 34 of lens housing 32, figure 2, paragraphs [0023]-[0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in HIDA et al. by the teaching of Manushi et al.  .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over HIDA et al. (US 2013/0329026) in view of Ahn (US 2015/0201127).
Regarding claim 8, HIDA et al. discloses wherein the housing is further provided with a focusing component capable of moving the upper lens and/or the lower lens to perform auto focusing according to an instruction.
However, Ahn discloses a focusing component capable of moving the upper lens and/or the lower lens to perform auto focusing according to an instruction (Ahn discloses the housing member 30 includes an actuator equipped with at least one function of an auto focus function for compensating an image captured by the image sensor 11, figures 2-3, paragraph [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in HIDA et al. by the teaching of Ahn in order to perform an auto focus function in capturing an image by a camera).

Claims 9, 11, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over HIDA et al. (US 2013/0329026) in view of Cok (US 2008/0165267).
Regarding claim 9, HIDA et al. discloses a camera module wherein the camera module is the camera module as claimed in claim 1, wherein the camera module is aligned with the light transmission area (see Examiner’s comments with respect claim 1).
HIDA et al. fails to disclose a display module, comprising a display screen and a camera module on a side of the display screen, wherein the display screen comprises a display area and a light transmission area located in the display area.
display 5, figures 2A-2B, paragraphs [0051]-[0053]) and a camera module (capture device 40, figures 2A-2B, paragraphs [0051]-[0053]) on a side of the display screen, wherein the display screen comprises a display area (the area of display 5 having pixels 8 in shaded area in figures 2A-2B, paragraph [0051]) and a light transmission area (the area of display 5 having pixels 9 shown white or clear in figures 2A-2B, paragraph [0051]) located in the display area.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in HIDA et al. by the teaching of Cok in order to integrate a display to an image capture device for displaying images of a scene captured by the image capture device (see abstract).

Regarding claim 11, HIDA et al. discloses a camera module wherein the camera module is the camera module as claimed in claim 2, wherein the camera module is aligned with the light transmission area (see Examiner’s comments with respect claim 2).
HIDA et al. fails to disclose a display module, comprising a display screen and a camera module on a side of the display screen, wherein the display screen comprises a display area and a light transmission area located in the display area.
However, Cok discloses a display module, comprising a display screen (display 5, figures 2A-2B, paragraphs [0051]-[0053]) and a camera module (capture device 40, figures 2A-2B, paragraphs [0051]-[0053]) on a side of the display screen, wherein the display screen comprises a display area (the area of display 5 having pixels 8 in shaded area in figures 2A-2B, paragraph [0051]) and a light transmission area (the area of display 5 having pixels 9 shown white or clear in figures 2A-2B, paragraph [0051]) located in the display area.   


Regarding claim 13, HIDA et al. discloses a camera module wherein the camera module is the camera module as claimed in claim 5, wherein the camera module is aligned with the light transmission area (see Examiner’s comments with respect claim 5).
HIDA et al. fails to disclose a display module, comprising a display screen and a camera module on a side of the display screen, wherein the display screen comprises a display area and a light transmission area located in the display area.
However, Cok discloses a display module, comprising a display screen (display 5, figures 2A-2B, paragraphs [0051]-[0053]) and a camera module (capture device 40, figures 2A-2B, paragraphs [0051]-[0053]) on a side of the display screen, wherein the display screen comprises a display area (the area of display 5 having pixels 8 in shaded area in figures 2A-2B, paragraph [0051]) and a light transmission area (the area of display 5 having pixels 9 shown white or clear in figures 2A-2B, paragraph [0051]) located in the display area.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in HIDA et al. by the teaching of Cok in order to integrate a display to an image capture device for displaying images of a scene captured by the image capture device (see abstract).


HIDA et al. fails to disclose a display module, comprising a display screen and a camera module on a side of the display screen, wherein the display screen comprises a display area and a light transmission area located in the display area.
However, Cok discloses a display module, comprising a display screen (display 5, figures 2A-2B, paragraphs [0051]-[0053]) and a camera module (capture device 40, figures 2A-2B, paragraphs [0051]-[0053]) on a side of the display screen, wherein the display screen comprises a display area (the area of display 5 having pixels 8 in shaded area in figures 2A-2B, paragraph [0051]) and a light transmission area (the area of display 5 having pixels 9 shown white or clear in figures 2A-2B, paragraph [0051]) located in the display area.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in HIDA et al. by the teaching of Cok in order to integrate a display to an image capture device for displaying images of a scene captured by the image capture device (see abstract).

Claims 10, 16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over HIDA et al. (US 20130329026) in view of GUO et al. (US 2019/0260963) further in view Marchant (US 2019/0369730).
Regarding claim 10, HIDA et al. discloses a camera module, wherein the camera module is the camera module as claimed in claim 1 (see Examiner’s comments with respect claim 1). 
HIDA et al. fails to disclose a terminal device, comprising a body, wherein a display screen and a camera module are disposed on the body, and the camera module is disposed under the PI layer.
mobile device, figure 4, paragraph [0033]), comprising a body (mobile device, figure 4, paragraph [0033]), wherein a display screen (display unit 100 and display surface S, figures 1a-1d, 4, paragraphs [0033], [0037]-[0044]) and a camera module (image pickup apparatus 200 included image sensor 210, figures 1a-1d, 4, paragraphs [0033], [0037]-[0044]) are disposed on the body, and the camera module is disposed under the PI layer (image pickup apparatus 200 is located under display unit 100 and display surface S, figures 1a-1d, 4, paragraphs [0033], [0037]-[0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in HIDA et al. by the teaching of GUO et al. in order to provide a terminal device such as a mobile phone having a camera to allow a user to take a selfie (paragraph [003]).
HIDA et al. and GUO et al. fail to disclose wherein the display screen comprises a PI layer. 
However, Marchant discloses wherein the display screen comprises a PI layer (Marchant discloses the display device 220 includes a polyamide layer 265, figure 2, paragraph [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in HIDA et al. and GUO et al. by the teaching of Marchant in order to obtain a flexible display device since the polyamide layer has excellent mechanical property and optical property e.g. colorless and transparent.

Regarding claim 16, HIDA et al. discloses a camera module, wherein the camera module is the camera module as claimed in claim 2 (see Examiner’s comments with respect claim 2). 
HIDA et al. fails to disclose a terminal device, comprising a body, wherein a display screen and a camera module are disposed on the body, and the camera module is disposed under the PI layer.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in HIDA et al. by the teaching of GUO et al. in order to provide a terminal device such as a mobile phone having a camera to allow a user to take a selfie (paragraph [003]).
HIDA et al. and GUO et al. fail to disclose wherein the display screen comprises a PI layer. 
However, Marchant discloses wherein the display screen comprises a PI layer (Marchant discloses the display device 220 includes a polyamide layer 265, figure 2, paragraph [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in HIDA et al. and GUO et al. by the teaching of Marchant in order to obtain a flexible display device since the polyamide layer has excellent mechanical property and optical property e.g. colorless and transparent.

Regarding claim 18, HIDA et al. discloses a camera module, wherein the camera module is the camera module as claimed in claim 5 (see Examiner’s comments with respect claim 5). 
HIDA et al. fails to disclose a terminal device, comprising a body, wherein a display screen and a camera module are disposed on the body, and the camera module is disposed under the PI layer.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in HIDA et al. by the teaching of GUO et al. in order to provide a terminal device such as a mobile phone having a camera to allow a user to take a selfie (paragraph [003]).
HIDA et al. and GUO et al. fail to disclose wherein the display screen comprises a PI layer. 
However, Marchant discloses wherein the display screen comprises a PI layer (Marchant discloses the display device 220 includes a polyamide layer 265, figure 2, paragraph [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in HIDA et al. and GUO et al. by the teaching of Marchant in order to obtain a flexible display device since the polyamide layer has excellent mechanical property and optical property e.g. colorless and transparent.

Regarding claim 20, HIDA et al. discloses a camera module, wherein the camera module is the camera module as claimed in claim 7 (see Examiner’s comments with respect claim 7). 
HIDA et al. fails to disclose a terminal device, comprising a body, wherein a display screen and a camera module are disposed on the body, and the camera module is disposed under the PI layer.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in HIDA et al. by the teaching of GUO et al. in order to provide a terminal device such as a mobile phone having a camera to allow a user to take a selfie (paragraph [003]).
HIDA et al. and GUO et al. fail to disclose wherein the display screen comprises a PI layer. 
However, Marchant discloses wherein the display screen comprises a PI layer (Marchant discloses the display device 220 includes a polyamide layer 265, figure 2, paragraph [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in HIDA et al. and GUO et al. by the teaching of Marchant in order to obtain a flexible display device since the polyamide layer has excellent mechanical property and optical property e.g. colorless and transparent.

Claims 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over HIDA et al. (US 20130329026) in view of Feng et al. (US 2014/0118823) further in view of Cok (US 2008/0165267).
Regarding claim 12, HIDA et al. discloses a camera module wherein the camera module is the camera module as claimed in claim 3, wherein the camera module is aligned with the light transmission area (see Examiner’s comments with respect claim 3).

However, Cok discloses a display module, comprising a display screen (display 5, figures 2A-2B, paragraphs [0051]-[0053]) and a camera module (capture device 40, figures 2A-2B, paragraphs [0051]-[0053]) on a side of the display screen, wherein the display screen comprises a display area (the area of display 5 having pixels 8 in shaded area in figures 2A-2B, paragraph [0051]) and a light transmission area (the area of display 5 having pixels 9 shown white or clear in figures 2A-2B, paragraph [0051]) located in the display area.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in HIDA et al. by the teaching of Cok in order to integrate a display to an image capture device for displaying images of a scene captured by the image capture device (see abstract).

Regarding claim 14, HIDA et al. discloses a camera module wherein the camera module is the camera module as claimed in claim 6, wherein the camera module is aligned with the light transmission area (see Examiner’s comments with respect claim 6).
HIDA et al. and Feng et al. fail to disclose a display module, comprising a display screen and a camera module on a side of the display screen, wherein the display screen comprises a display area and a light transmission area located in the display area.
However, Cok discloses a display module, comprising a display screen (display 5, figures 2A-2B, paragraphs [0051]-[0053]) and a camera module (capture device 40, figures 2A-2B, paragraphs [0051]-[0053]) on a side of the display screen, wherein the display screen comprises a display area (the area of display 5 having pixels 8 in shaded area in figures 2A-2B, paragraph [0051]) and a light transmission area the area of display 5 having pixels 9 shown white or clear in figures 2A-2B, paragraph [0051]) located in the display area.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in HIDA et al. by the teaching of Cok in order to integrate a display to an image capture device for displaying images of a scene captured by the image capture device (see abstract).

Claims 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over HIDA et al. (US 20130329026) in view of Feng et al. (US 2014/0118823) and GUO et al. (US 2019/0260963) further in view of Marchant (US 2019/0369730).
Regarding claim 17, HIDA et al. discloses a camera module, wherein the camera module is the camera module as claimed in claim 3 (see Examiner’s comments with respect claim 3). 
HIDA et al. and Feng et al. fail to disclose a terminal device, comprising a body, wherein a display screen and a camera module are disposed on the body, and the camera module is disposed under the PI layer.
However, GUO et al. discloses a terminal device (mobile device, figure 4, paragraph [0033]), comprising a body (mobile device, figure 4, paragraph [0033]), wherein a display screen (display unit 100 and display surface S, figures 1a-1d, 4, paragraphs [0033], [0037]-[0044]) and a camera module (image pickup apparatus 200 included image sensor 210, figures 1a-1d, 4, paragraphs [0033], [0037]-[0044]) are disposed on the body, and the camera module is disposed under the PI layer (image pickup apparatus 200 is located under display unit 100 and display surface S, figures 1a-1d, 4, paragraphs [0033], [0037]-[0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in HIDA et al. and Feng et al. by the teaching of 
HIDA et al., Feng et al. and GUO et al. fail to disclose wherein the display screen comprises a PI layer. 
However, Marchant discloses wherein the display screen comprises a PI layer (Marchant discloses the display device 220 includes a polyamide layer 265, figure 2, paragraph [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in HIDA et al. and GUO et al. by the teaching of Marchant in order to obtain a flexible display device since the polyamide layer has excellent mechanical property and optical property e.g. colorless and transparent.

Regarding claim 19, HIDA et al. discloses a camera module, wherein the camera module is the camera module as claimed in claim 6 (see Examiner’s comments with respect claim 6). 
HIDA et al. and Feng et al. fail to disclose a terminal device, comprising a body, wherein a display screen and a camera module are disposed on the body, and the camera module is disposed under the PI layer.
However, GUO et al. discloses a terminal device (mobile device, figure 4, paragraph [0033]), comprising a body (mobile device, figure 4, paragraph [0033]), wherein a display screen (display unit 100 and display surface S, figures 1a-1d, 4, paragraphs [0033], [0037]-[0044]) and a camera module (image pickup apparatus 200 included image sensor 210, figures 1a-1d, 4, paragraphs [0033], [0037]-[0044]) are disposed on the body, and the camera module is disposed under the PI layer (image pickup apparatus 200 is located under display unit 100 and display surface S, figures 1a-1d, 4, paragraphs [0033], [0037]-[0044]).

HIDA et al., Feng et al. and GUO et al. fail to disclose wherein the display screen comprises a PI layer. 
However, Marchant discloses wherein the display screen comprises a PI layer (Marchant discloses the display device 220 includes a polyamide layer 265, figure 2, paragraph [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in HIDA et al. and GUO et al. by the teaching of Marchant in order to obtain a flexible display device since the polyamide layer has excellent mechanical property and optical property e.g. colorless and transparent.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LUONG T NGUYEN/
Primary Examiner, Art Unit 2698                                                                                                                                                                                          10/22/2021